*93ORDER
PER CURIAM.
John and Celeste Gilsinn appeal judgment in accord with jury verdict for St. Louis University Hospital on John Gilsinn’s claim and for $2,000 verdict for Celeste Gilsinn. Action was for malicious prosecution based on defendant's prior suit against plaintiffs to compel payment of hospital bill for plaintiffs son. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgment. No jurisprudential purpose would be served by a written opinion. Judgment affirmed in accordance with Rule 84.16(b).